Case 6:19-cv-01333-RBD-EJK Document 59 Filed 02/06/20 Page 1 of 1 PageID 999




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

NICHIA CORPORATION,

                     Plaintiff,

v.                                                                 Case No: 6:19-cv-1332-Orl-37EJK
                                                                            6:19-cv-1333-Orl-37EJK
                                                                            6:19-cv-1334-Orl-37EJK

HEALTHE, INC.; LIGHTING SCIENCE
GROUP CORP.; and VIVIDGRO, INC. et al,

                     Defendants.


                                                     COUNSEL FOR
JUDGE:           Roy B. Dalton, Jr.                  PLAINTIFF:     Daniel C. Johnson, Robert P.
                                                     Parker and Mark T. Rawls
DEPUTY CLERK:    Landon Countryman

COURT REPORTER: Amie First                           COUNSEL FOR
                 amiefirst.courtreporter@gmail.com   DEFENDANT:     Joshua Reuben Brown

SCHEDULED
DATE/TIME:       February 6, 2020 at
                 10:00 AM




                                               MINUTES
                                           Status Conference

 10:01 am           Case called; appearances made by counsel.
                    Court addresses outstanding motions and procedural matters.
                    Court to permit filing of Third Party Comlaint.
                    Court extends all outstanding Case Management and Scheduling Order
                    deadlines by 60 days.
 10:59 am           Court adjourn


                    Time in court: 10:01 am – 10:59 am; Total time in court: 0/58
